Citation Nr: 1608619	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  03-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1  Entitlement to an increased rating for post operative left ankle degenerative joint disease, ankylosis, in excess of 10 percent for the period prior to April 1, 2009; in excess of 20 percent for the period from March 1, 2010 to October 31, 2010; in excess of 30 percent for the period from March 1, 2012 to February 6, 2015; and, in excess of 40 percent from February 7, 2015. 

2.  Entitlement to an extension beyond February 28, 2010, of a temporary total disability rating under 38 C.F.R. § 4.30 due to treatment for service-connected status post left ankle arthrodesis.

3.  Entitlement to service connection for a dental condition (other than tooth number 10) for VA compensation purposes. 

4.  Entitlement to service connection for a disability manifested by joint and muscle pain, claimed as fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


5.  Entitlement to service connection for a disability manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for residuals of a left eye injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992, including honorable service in the Southwest Asia Theater of Operations during the Persian Gulf War from October 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002, October 2007, and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2004, the Veteran testified before a Decision Review Officer (DRO) at the above RO concerning his claim for an increased rating for the service-connected left ankle disability.  A copy of the hearing transcript has been uploaded to the Veteran's electronic record. 

In a May 2007 decision, the Board denied the Veteran's claims for service connection for acne keloidalis nuchae, a disability manifested by joint and muscle pain disability, a sleep disorder, and a disability manifested by fatigue.  The Board also granted service connection for tooth number 10 for treatment purposes.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court issued an order which granted an August 2008 Joint Motion of the Parties for Partial Remand (JMPR) of the Board's May 2007 decision.  The JMPR vacated and remanded the Board denials of the Veteran's claims of service connection for a joint and muscle pain disability, sleep disorder, and disability manifested by fatigue, which were each claimed as due to an undiagnosed illness.  The JMPR also vacated the Board's May 2007 issue of entitlement to service connection for a dental condition to the extent that it did not grant service connection for additional teeth other than tooth number 10.  The JMPR also stated that a claim for service connection for a left eye injury was in appellate status and that the Board must consider the claim even though it was not addressed in the May 2007 decision.  A copy of the motion and the Court's Order have been incorporated into the electronic record. 

Regarding the claim of entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 due to treatment for service-connected status post left ankle arthrodesis for the period from March 1, 2010, this issue stems from an October 2010 rating action issued by the Waco, Texas RO.  By that rating action, the RO granted a temporary total disability rating based on surgical treatment necessitating convalescence for the period from August 29, 2009 to February 28, 2010.  The Veteran then perfected an appeal requesting an extension of this temporary total rating to October 28, 2010.  (Parenthetically, the Board observes that by a January 2011 rating action, the RO granted a temporary total disability rating  based on surgical treatment necessitating convalescence for the period from November 1, 2010 to April 30, 2011).  
In April 2010, the Board remanded the issues on appeal to the RO for additional substantive development.  This appeal was most recently before the Board in August 2014 in order to schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  In a December 2014 statement to VA, the Veteran withdrew his hearing request and requested that his appeal be forwarded to the Board for appellate consideration.  Thus, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2015).

The Board's consideration of the claim for an increased rating for the service-connected left ankle disability excludes the time periods for which temporary total ratings are in effect.

In a December 2015 statement to the Board, the Veteran's representative waived initial RO consideration of VA treatment reports, dated from April 2014 to May 2015, and an August 2015 VA examination report, that were associated with the record after issuance of a March 2015 Supplemental Statement of the Case (SSOC).  Thus, a remand to have the RO issue an SSOC that addresses this evidence is not required.  38 C.F.R. § 20.1304 (2015).  The Board notes that the Veteran's representative did not waive initial RO consideration of an October 2015 VA treatment report, which was received and incorporated into the Veteran's VMBS electronic record on January 25, 2016.  However, as this report reflects treatment for an unrelated disability, namely right ankle pain, it is not pertinent to the issues on appeal.  Thus, a remand to have the RO issue an SSOC is not required in this instance.  Id. 


FINDINGS OF FACT

1.  In a March 2015 written argument to VA, the Veteran, through his representative, withdrew his appeal with respect to the issue of entitlement to an increased rating for post operative left ankle degenerative joint disease, ankylosis, in excess of 10 percent for the period prior to April 1, 2009; in excess of 20 percent for the period from March 1, 2010 to October 31, 2010, in excess of 30 percent for the period from March 1, 2012 to February 6, 2015; and, in excess of 40 percent from February 7, 2015. 

2.  There no allegation or evidence of in-service dental trauma, other than tooth  number 10. 
 
3.  The Veteran does not have any current chronic additional dental disability (other than tooth number 10) for which VA compensation benefits are payable as a result of his military service. 

4.  Resolving doubt in the Veteran's favor, for the period from March 1, to October 31, 2010, the Veteran continued to require convalescence following left ankle  surgery requiring the use of a cast and crutches. 

5.  The Veteran's muscle and joint pain has been attributed to medical diagnoses (i.e, degenerative joint disease (DJD) of the left ankle, lumbar spine and right foot; gout; and, and right knee arthralgia)) which were not manifested in service or to a compensable degree within one year of service discharge, and were not shown to be related to his active service.  The Veteran does not have a valid medical diagnosis of fibromyalgia. 

6.  The Veteran's fatigue has been attributed to a medical diagnosis (i.e., anemia) which was not manifested in service and has not been shown to be related to his active service.

7.  The Veteran's symptoms of trouble sleeping are attributed to his service-connected depression and are contemplated in his currently assigned 50 percent disability rating.

8.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service.

9.  The Veteran's diagnosed left eye disabilities (i.e, cortical cataracts, glaucoma, and pingueculae nasal and temporal) are not etiologically related to an in-service left eye injury. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased rating for post operative left ankle degenerative joint disease, ankylosis, in excess of 10 percent for the period prior to April 1, 2009; in excess of 20 percent for the period from March 1, 2010 to October 31, 2010, in excess of 30 percent for the period from March 1, 2012 to February 6, 2015; and, in excess of 40 percent from February 7, 2015 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for additional dental disability (other than tooth number 10) for VA compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 4.150 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an extension of a temporary total disability rating from March 1, 2010 to October 31, 2010 for convalescence following left ankle surgery on April 1, 2009 (second surgery was performed on October 29, 2009) have been met.  38 C.F.R. § 4.30(b)(1) (2015). 

4.  Service connection for a disability manifested by joint and muscle pain, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

5.  Service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

6.  Service connection for a disability manifested by sleeping problems, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

7.  The criteria for service connection for residuals of a left eye injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter--Appeal Dismissed-Increased Rating Left Ankle Disability

In a March 2015 written argument to VA, the Veteran, through his representative, withdrew his appeal for an increased rating for left ankle degenerative joint disease in excess of 10 percent for the period prior to April 1, 2009; in excess of 20 percent for the period from March 1, 2010 to October 31, 2010, in excess of 30 percent for the period from March 1, 2012 to February 6, 2015, and in excess of 40 percent from February 7, 2015.  The Board notes that in a March 2015 statement to VA, the Veteran's representative stated that the Veteran was satisfied with the RO's increase from 30 to 40 percent for the service-connected left ankle disability.  The representative stated that the Veteran desired to withdraw the issue, and requested that it be removed from the appeal.  Thereafter, in an October 2015 written argument to the Board, the Veteran's representative did not address the increased rating claim for the service-connected left ankle disability.  Thus, the Board has determined that the Veteran withdrew his appeal with respect to this issue, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.  38 U.S.C.A. § 7105 (West 2014).


II. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Given the fully favorable decision regarding the Veteran's claim for the extension of a temporary total disability rating under 38 C.F.R. § 4.30 due to treatment for service-connected status post left ankle arthrodesis for the period from March 1, 2010, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the correct evaluation and effective date to be assigned, the RO will address these matters in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the remaining service connection issues on appeal, to include those claimed as a qualifying chronic disability under 38 C.F.R. § 3.317, the RO, prior to the initial adjudication of the appellant's claims, sent the Veteran a  VCAA letter in August 2000 which fully satisfied the duty to notify provisions.  The RO provided additional notice in letters, issued in June 2003 and June 2010. 

VA has informed the appellant of which evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what VA would do to assist the appellant. VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that VA received the records. The appellant was told that he should inform VA of any additional records or evidence necessary to substantiate his claims decided herein.

VA also fulfilled its duty to assist the Veteran in the instant appeal.  VA obtained the appellant's available service treatment records, and post-service VA and private treatment records from which the Veteran received treatment for the claimed disabilities.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  In February 2013, a VA Physician's Assistant (PA) provided an addendum opinion to her April 2010 report regarding the etiology of the Veteran's claimed disabilities manifested by joint and muscle pain and fatigue and sleeping problems.  In March and April 2013, the Veteran  underwent VA psychiatric and eye examinations, respectively.  The VA examiners provided opinions as to the etiology of the Veteran's claimed psychiatric problems, which included his sleeping problems, and left eye disability, respectively.  (See VA March and April 2013 Mental Disorders and Eye examination reports, respectively).  These examination reports have been incorporated into the electronic record.  A review of these examination reports reflects that thorough examinations of the Veteran were accomplished, and the opinions provided by the examiners were supported by sufficient rationale.  Therefore, the Board finds that the February 2013 VA addendum and March and April 2013 VA mental and eye examination reports, respectively, are adequate for rating the service connection claims decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2006).

Thus, the Board finds that the RO substantially complied with the Board's April 2010 remand order.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Moreover, VA has obtained all known documents that would substantiate the Veteran's assertions.  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims.

The Board must assess the credibility and weight of all evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Temporary Total Extension

The Veteran seeks an extension of a temporary total disability rating under 38 C.F.R. § 4.30 due to treatment for service-connected status post left ankle arthrodesis for the period from March 1, 2010 to October 28, 2010.

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995). 

Service connection for residuals of left ankle surgery with degenerative disc disease has been granted and the following disability ratings have been assigned for the respective periods: 10 percent for the period prior to April 1, 2009; in excess of 20 percent for the period from March 1, 2010 to October 31, 2010; in excess of 30 percent for the period from March 1, 2012 to February 6, 2015; and, in excess of 40 percent from February 7, 2015. 

In the appealed October 2010 rating action, the RO, in part, assigned a temporary evaluation of 100 percent effective August 29, 2009, based on surgical or other treatment necessitating convalescence following left ankle surgery on that date.  Accordingly, a 20 percent evaluation was assigned following the temporary rating, effective March 1, 2010.  (See October 2010 rating action).  By a January 2011 rating action, the RO assigned a temporary total evaluation of 100 percent, effective November 1, 2010, based on left ankle surgery.  Accordingly, a 20 percent evaluation was assigned following the temporary rating, effective May 1, 2011.  (See January 2011 rating action). 

The Veteran has asserted that an extension of the temporary total rating is warranted for the period from March 1, 2010 to October 28, 2010.  

The Board will resolve reasonable doubt in the Veteran's favor and award an extension of the temporary total rating for the period from March 1, 2010, to October 31, 2010.  In reaching the foregoing, the Board observes that a VA nurse practitioner (NP) opined in February 2010, after consulting the Veteran's case with a VA physician, that the Veteran was status-post left ankle arthrodesis surgery times two (2) (April 2009 and October 2009) and needed convalescence from April 2009 to October 28, 2010.  (See February 2010 VA treatment report).  The VA NP did not provide any further reasoning or rationale.  When evaluated by a VA physician in April 2010, the Veteran was found not to have been able to walk more than a few yards or stand for more than a few minutes as a result of his left ankle.  The VA examiner noted that the Veteran's left ankle had been in a cast for the previous month and five (5) days because he had undergone left ankle arthrodesis surgery with two (2) screws for internal fixation on October 29, 2009.  The Veteran walked with an antalgic gait.  The VA examiner indicated that the left ankle had decreased range of motion (range of motion was not tested during the April 2010 VA examination because the Veteran's ankle was in a cast), pain, fatigue and weakness.  (See April 2010 VA joints examination report). 

VA treatment reports, dated from late March to mid-to-late April 2010, reflect that the Veteran had worn a controlled ankle motion (CAM) boot for the previous five (5) days.  (See March 8, 2010 VA treatment report).  When the Veteran returned to the clinic on April 22, 2010, he complained of left ankle pain with weight-bearing.  A physical evaluation of the left ankle showed effusion.  The Veteran was instructed to continue to wear the CAM boot, perform weight bearing as tolerated and to use crutches as needed.  (See April 22, 2010 VA treatment report).

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran meets the criteria for an extension of the temporary total rating for the period from March 1, 2010 to October 31, 2010.  The evidence shows that during this period, the Veteran's left ankle required a cast and required the use of crutches because of his difficulty with weightbearing.  In addition, a VA physician opined that the Veteran needed convalescence from April 2009 to October 28, 2010.  (See February 2010 VA treatment report).  As such, with resolution of doubt in the Veteran's favor, the Board finds that the Veteran continued to require convalescence following left ankle surgery for the period from March 1, 2010 to October 31, 2010.  (The Board notes that a temporary total convalescent rating was previously assigned from November 1, 2010, to February 28, 2012.)

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria are met for the extension of a temporary total rating for the period from March 1, 2010 to October 31, 2010, for convalescence under 38 C.F.R. § 4.30(b)(2).

IV Dental Claim

The Veteran seeks service connection for a dental disability other than tooth number 10.  At this juncture, the Board observes that by a May 2007 rating action, the RO granted service connection for dental treatment purposes for tooth number 10 due to trauma.  (See May 2007 rating action).  As noted in the Introduction, by an August 2008 Order, the Court directed the Board to adjudicate a claim for service connection for an additional dental disability.  It is unclear, however, whether the remaining dental claim is for compensation or treatment.  A claim for service connection for a dental disorder for compensation purposes is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

The Veteran does not contend, and the evidence does not show, that, aside from tooth number 10, that he sustained any other dental trauma while on active duty.  He maintains that he had dental infections during service that necessitated the removal of this teeth.  (See November 2012 VA dental examination export).  

Pursuant to VA laws and regulations, compensation is only available for certain types of dental and oral conditions, such as when it is due to trauma or disease such as osteomyelitis; osteoradionecrosis; loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate; or loss of substance of the maxilla or mandible.  38 C.F.R. § 4.150 (2015).  Otherwise, such loss is not considered disabling.  In a precedent opinion, VA's General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).

As indicated by the November 2012 VA examiner, the Veteran's service treatment records reflect that he had a history of poor oral hygiene, recurrent carries and abscessed teeth.  In 1981, the Veteran developed an abscess on teeth numbered 7 and 10.  A root canal was performed and large restorations were placed in an attempt to save the teeth.  The teeth ultimately weakened and were severely compromised as a result of the dental caries.  In 1987, the Veteran reported he was struck in the mouth and broke tooth number 10.  As noted above, service connection for dental compensation purposes has been granted for tooth number 10 as a result of in-service trauma.  As for the remaining teeth, the November 2012 VA examiner concluded that the Veteran had a long history of poor oral hygiene, recurrent carries and abscessed teeth.  The VA examiner opined that the resulting extractions of the Veteran's remaining teeth were not a result of military service or trauma but from poor oral hygiene.  (See November 2012 VA examination report).  

For reasons that are discussed below, the Board finds the Veteran is not entitled to service connection for compensation or treatment purposes for a dental disability (other than tooth number 10).  First, there is no evidence, medical or otherwise, that the Veteran currently has a dental disability, to include chronic periodontal disease.  Second, even if there was evidence of such disability, under VA regulations, periodontal disease cannot be service connection for compensation, but under certain circumstances, may be service connected solely for the purposes of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(b) .

In order to be eligible for outpatient dental treatment the Veteran must fit into a "class" as defined in 38 C.F.R. § 17.161.  Class I is for veterans who have a service-connected compensable dental disability, Class II is for veterans having a service-connected noncompensable dental condition shown to have been in existence at time of discharge or released from active service or resulting from combat wounds, certain homeless veterans, and veterans who were prisoners of war . Class III is for veterans who have a dental condition that aggravates a service-connected disability. Class IV is for veterans whose service-connected disabilities are rated at 100 percent.  Class V is for veterans participating in a rehabilitation program and Class VI is for veterans whose dental condition is clinically determined to be complicating a medical condition currently under VA hospital treatment under Chapter 17 of 38 U.S.C.  38 C.F.R. § 17.161.

The Board finds the Veteran does not meet any of the classes in order to be eligible for outpatient dental treatment.  Service treatment records were reviewed and do not establish the Veteran currently has any service-connected dental disability, or that he otherwise experienced dental trauma during military service, other than tooth number 10.  The records also do not establish the Veteran was a prisoner of war, or that he is currently homeless.  Accordingly, the Veteran does not fit into Classes I or II.  The evidence also does not establish, and the Veteran has not asserted, that his current dental condition aggravates any of his service-connected disabilities. Therefore, he does not fit the criteria for Class III.

The Veteran's combined service-connected disabilities are not rated at 100 percent, the Veteran is not currently participating in a rehabilitation program, and the Veteran is not receiving hospital treatment under Chapter 17 of 38 U.S.C. Accordingly, the Veteran does not fit into classes IV through VI.  Therefore, the Board finds the Veteran does not fit into any of the classes eligible for dental treatment and consequently is not eligible for outpatient dental services and treatment.  38 U.S.C.A. § 1712 (a)(1). 

Based on the foregoing, the Board finds the Veteran cannot establish service connection for additional dental disability (other than tooth number 10) under VA regulations.  This condition cannot be granted service connection for compensation purposes, and the Veteran does not fit into any of the classes which qualify for service connection for dental treatment purposes.  Accordingly, the Board finds the Veteran's claim for service connection for additional dental disability (other than tooth number 10) is denied.

V. Service Connection Claims-Remaining Issues (Joint/Muscle Pain/Fatigue/Sleep Disability/ Left Eye Disability)

The Veteran seeks service connection for disabilities manifested by joint/muscle pain, fatigue and sleeping problems, to include as qualifying chronic disabilities under 38 C.F.R. § 3.317.
He also seeks service connection for a left eye injury.  After a brief discussion of the laws and regulations pertaining to service connection, the Board will separately address the issues claimed under 3.317 and the residuals of a left eye injury. 

General Service Connection Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

a) Section 3.317 Claims-Disabilities manifested by Joint/Muscle Pain, Fatigue and Sleeping Problems 

The Veteran seeks service connection for disabilities manifested by joint/muscle pain, fatigue and sleeping problems.  The Veteran essentially contends that as a result of his service in Southwest Asia during the Gulf War, he has developed these symptoms.  After a brief discussion of the law and regulations pertaining to Persian Gulf Veterans, the Board will analyze each of the three (3) claims separately. 

The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Although VA does not specifically recognize a disability of "Gulf War Illness," various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the aforementioned presumption is not the sole method for showing causation.
Fibromyalgia (claimed as a disability manifested by joint and muscle pain)

The Board finds that service connection for a disability manifested by muscle/ joint pain is not warranted.  The evidence, namely VA joints examination and addendum reports, dated in April 2010 and February 2013, indicates that the examining VA PA associated the Veteran's complaints of joint and muscle pain to known attributable clinical diagnoses, notably gout;  right knee arthralgia; and, DJD of the lumbar spine, left ankle and right foot.  In addition, the VA PA opined that testing for fibromyalgia markers was negative.  As the evidence indicates that the Veteran's complaints of joint pain are attributable to known clinical diagnoses, they are, therefore, not chronic multisymptom illnesses or undiagnosed illness.  38 C.F.R. § 3.317.  Accordingly, that portion of the claim must be denied.

Turning to the direct/presumptive service connection components of the claim, the Board finds that the preponderance of the evidence of record is against an award of service connection because there is no nexus between the Veteran's reports of joint and muscle pain and his period of military service.  The Veteran's service treatment records show that he complained of left lower back pain in February 1992.  The examining clinician entered a diagnosis of gastroenteritis.  In addition, and as noted by the April 2010 VA PA, the Veteran did not seek any medical treatment for his muscle problems since his discharge in 1992.  The VA PA specifically attributed the Veteran's complaints of joint and muscle pain to his chronically low blood count that had been present since the calendar year 2000.  (See April 2010 VA joints examination report and February 2013 addendum opinion).  The VA PA reasoned that the Veteran's blood count, which had been chronically low since 2000, could affect his bones and muscles since the bones make the red blood cells that carry oxygen to all other cells.  (See April 2010 VA joints examination report and February 2013 VA addendum).  The evidence does not indicate that the diagnosed gout, right knee arthralgia or DJD of the lumbar spine, left ankle and right foot manifested during active service or are otherwise related to active service - rather the VA examiner expressly found the lack of a relationship to service due to the lapse in time in diagnosis and lack of evidence during service.  For these reasons, the Board finds that service connection for gout, right knee arthralgia and DJD of the lumbar spine, right foot and left ankle is not warranted.  

There is also no competent medical evidence that arthritis of the lumbar spine, right foot and/or left ankle was manifested to a compensable degree within one year of discharge from active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection for arthritis of the lumbar spine, right foot and/or left ankle is not warranted on a presumptive basis.  Id.  

Fatigue

With regard to the claim for service connection for a disability manifested by fatigue, the April 2010 VA PA, and author of a February 2013 VA addendum report, attributed the Veteran's fatigue to a medical diagnosis, namely anemia.  As the evidence indicates that the Veteran's complaints of fatigue are attributable to a known clinical diagnosis, it is, therefore, not chronic multisymptom illnesses or undiagnosed illness.  38 C.F.R. § 3.317.  Accordingly, that portion of the claim must be denied.  

Turning to the direct service connection component of the claim, the Board finds that the preponderance of the evidence of records is against an award of service connection because there is no nexus between the Veteran's reports of fatigue and his period of military service.  During an April 2010 VA Gulf War examination, the Veteran reported an onset of fatigue in 1996.  At that time, the VA PA specifically attributed the Veteran's complaints of fatigue to his chronically low hemoglobin (hgb) and hematocrit, according to lab reports from 2000 to 2010.  (See April 2010 VA joints examination report and February 2013 addendum opinion).  The evidence does not indicate that the Veteran's complaints of fatigue manifested during active service or are otherwise related to active service.  The Board finds that the opinions in 2010 and 2013 are conclusive, and persuasive and probative, and based on a review of the entire record.  Moreover, a review of the record shows no competent evidence to the contrary.


Sleep Disability

With regard to the claim for service connection for a disability manifested by sleeping problems, the April 2010 VA PA, and author of a February 2013 VA addendum report, attributed the Veteran's sleeping problems to a medical diagnosis, namely sleep apnea.  As the evidence indicates that the Veteran's complaints of sleeping problems are attributable to a known clinical diagnosis, it is, therefore, not chronic multisymptom illnesses or undiagnosed illness.  38 C.F.R. § 3.317.  Accordingly, that portion of the claim must be denied.  

With regard to the claim for service connection for a disability manifested by sleeping problems on a direct theory of entitlement, the Board finds that service connection is not warranted.  See Combee v. Brown, supra.  A March 2013 VA mental disorders examination report reflects that the Veteran's complaints of sleep disturbance were symptoms of his diagnosed depressive disorder that was found to have been secondary to his service-connected left ankle disability.  Moreover, there is no medical opinion linking sleep apnea to the Veteran's military service.  

Conclusion

The Veteran is certainly competent to proclaim having experienced joint and muscle pain, fatigue and sleeping problems since military service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  However, in this case, his complaints of joint and muscle pain have specifically been attributed to gout, right knee arthralgia and DJD of the lumbar spine, left ankle and right foot.  In addition, his fatigue and sleeping problems have been attributed to low hgb and hematocrit, according to lab reports from 2000 to 2010 and his service-connected diagnosed depressive disorder that was found to have been secondary to his service-connected left ankle disability.  The only evidence of record supporting the notion that the Veteran has separate disabilities manifested by joint and muscle pain, fatigue and sleeping problems comes from the Veteran personally by way of statements he has filed in support of his claims.  However, unlike a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has disabilities manifested by joint and muscle pain, fatigue and sleeping problems, cannot be based on mere lay opinion.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

b) Residuals of a Left Eye Injury

The Veteran seeks service connection for residuals of a left eye injury.  He contends that he has had intermittent left eye problems, such as blurring of the eye, ever since a cutting-cotting pin sprang and struck him in the left eye during active service in Korea in 1981 from 1982.  (See April 2013 VA eye examination report). 

The Board will deny the claim for service connection for residuals of a left eye injury because the preponderance of the evidence of record is against a nexus between this disability and military service. 

Turing to Hickson element number one (1), evidence of a current disability, an April 2013 VA examiner diagnosed the Veteran as having bilateral cortical cataracts, bilateral glaucoma and bilateral pingueculae nasal and temporal.  (See April 2013 VA Eye examination report).  Therefore, the Board finds that there is evidence of current left eye disabilities and, thus, Hickson element number one (1) has been met. 

Regarding Hickson element number two (2), evidence of in-service disease or injury, a June 1990 service treatment record contains a history of the Veteran having sustained a left eye injury in 1979, but that he had not experienced any ocular problems since that time.  An October 1991 Interim Medical Aviation Examination reflects that the Veteran's visual acuity, distant and near, was corrected to 20/20. 

Finally, turning to Hickson element number three (3), nexus to military service, the Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's currently diagnosed left eye disabilities and the in-service left eye injury.  In April 2013, a VA physician opined, after a review of the above-cited June 1990 service treatment record and the Veteran's reported history of an in-service left eye injury that is consistent with that previously reported herein, that the Veteran's diagnosed bilateral cortical cataracts, bilateral glaucoma and bilateral pingueculae nasal and temporal were unrelated to the in-service left eye injury.  The VA examiner reasoned that the bilateral cortical cataracts could not be caused by a unilateral injury, that the cup disk ratio for the glaucoma was larger in the noninvolved right eye, and that the bilateral pingueculae nasal and temporal were secondary to ultraviolent exposure.  (See April 2013 VA eye examination report).  This opinion is against the claim and is uncontroverted. 

The Veteran is competent to report symptoms, such as blurry vision because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as to the Veteran's statements that he has had left eye problems, such as blurring of the left eye since the 1979 left eye injury, the Board finds that he is not a credible historian.   Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Here, the June 1990 service treatment record reflects that the Veteran reported not having any left eye problems after the 1979 injury.  Indeed, an October 1991 visual examination reflects that the Veteran had 20/20 distant and near vision, bilaterally.  

Consideration is also given to the Veteran's assertion that his current left eye disabilities are  related to the in-service left eye injury.  However, while lay persons are considered competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran's left eye disabilities fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  A left eye disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluations of the left eye and other specific tests (e.g. glaucoma tests) are needed to properly assess and diagnose this disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

There is additionally no indication that the Veteran is competent to etiologically link the left eye injury to his diagnosed left eye disabilities.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of ophthalmological disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute sufficient competent medical evidence to link the Veteran's current left eye disabilities noted above to the in-service left eye injury. 

For the foregoing reasons, the claim for service connection for residuals of a left eye injury must be denied.  In arriving at the decision to deny the claim the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

The issue of entitlement to an increased rating for post operative left ankle degenerative joint disease, ankylosis, in excess of 10 percent for the period prior to April 1, 2009; in excess of 20 percent for the period from March 1, 2010 to October 31, 2010; in excess of 30 percent for the period from March 1, 2012 to February 6, 2015; and, in excess of 40 percent from February 7, 2015, is dismissed. 

Service connection for additional dental disability (other than tooth numbered 10) is denied.

An extension of a temporary total rating for service-connected status left ankle arthrodesis due to convalescence for the period from March 1, 2010 to October 318, 2010 pursuant to 38 C.F.R. § 4.30, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Service connection for a disability manifested by joint and muscle pain, claimed as fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 

Service connection for a disability manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for residuals of a left eye injury is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


